DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of Patent No.: US 11,026,132 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:
Patent No.: US 11,026,132 B2
Instant Application 17/239,084
Claim 1: A communication method, comprising: 

determining, by a core network device, an access network device set, wherein the access network device set comprises at least one access network device which a terminal device has ever accessed; and 

establishing, by the core network device, a network connection for the terminal device with each access network device in the access network device set, wherein the determining, by the core network device, the access network device set comprises: 

receiving, by the core network device, access history information or subscription information of the terminal device sent by the terminal device; and determining, by the core network device, the access network device set based on the access history information or the subscription information.
(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving, by the core network device, access history information or subscription information of the terminal device sent by the terminal device; and determining, by the core network device, the access network device set based on the access history information or the subscription information’ as disclosed by the patented claim into the instant claim so as to effectively reduce communication delay in wireless communication system).
Claim 1:  A communication method, comprising: 

determining, by a core network device, an access network device set, wherein the access network device set comprises at least one access network device which a terminal device has ever accessed; and 

establishing, by the core network device, a network connection for the terminal device with each access network device in the access network device set.







Claim 2:  The communication method of claim 1, wherein the establishing, by the core network device, the network connection for the terminal device with each access network device in the access network device set comprises: transmitting, by the core network device, a network connection request message to each access network device, to cause each access network device to establish the network connection with the terminal device based on the network connection request message
Claim 2: The communication method of claim 1, wherein the establishing, by the core network device, the network connection for the terminal device with each access network device in the access network device set comprises: transmitting, by the core network device, a network connection request message to each access network device, to cause each access network device to establish the network connection with the terminal device based on the network connection request message.
Claim 3: The communication method of claim 1, further comprising: transmitting, by the core network device, context information to each access network device, to cause the terminal device to communicate with a network through the context information.

Claim 3: The communication method of claim 1, further comprising: transmitting, by the core network device, context information to each access network device, to cause the terminal device to communicate with a network through the context information.
Claim 4: The communication method of claim 1, wherein the acquiring, by the core network device, the access history information of the terminal device comprises: acquiring, by the core network device, location information of the terminal device; and determining, by the core network device, the access history information based on a network topology diagram and the location information of the terminal device.
Claim 4: The communication method of claim 1, wherein the determining, by the core network device, the access network device set comprises: acquiring, by the core network device, access history information or subscription information of the terminal device; and determining, by the core network device, the access network device set based on the access history information or the subscription information.
Claim 5: The communication method of claim 1, wherein the access history information comprises network statistic information of the access network device; wherein the determining, by the core network device, the access network device set based on the access history information comprises: determining, by the core network device, the access network device set based on the network statistics information.
Claim 5: The communication method of claim 4, wherein the acquiring, by the core network device, the access history information or the subscription information of the terminal device comprises: receiving, by the core network device, the access history information or the subscription information from the terminal device; or receiving, by the core network device, the access history information from the access network device which the terminal device accesses.
Claim 6: The communication method of claim 5, wherein the network statistics information further comprises at least one of duration information or service type information.

Claim 6: The communication method of claim 4, wherein the acquiring, by the core network device, the access history information of the terminal device comprises: 

acquiring, by the core network device, location information of the terminal device; and determining, by the core network device, the access history information based on a network topology diagram and the location information of the terminal device.

Claim 12: The communication method of claim 9, wherein the access history information comprises network statistics information of the access network device.

Claim 7: The communication method of claim 4, wherein the access history information comprises network statistic information of the access network device; 

wherein the determining, by the core network device, the access network device set based on the access history information comprises: determining, by the core network device, the access network device set based on the network statistics information.
Claim 6: The communication method of claim 5, wherein the network statistics information further comprises at least one of duration information or service type information.
Claim 8: The communication method of claim 7, wherein the network statistics information further comprises at least one of duration information or service type information.
Claim 8: The communication method of claim 7, wherein the subscription information further comprises at least one of service type information or time information; wherein the determining, by the core network device, the access network device set based on the location area information comprises: determining, by the core network device, the access network device set based on the location area information and at least one of the service type information or the time information.

Claim 9: The communication method of claim 4, wherein the subscription information comprises location area information; 

wherein the determining, by the network device, the access network device set based on the subscription information comprises: 

determining, by the core network device, the access network device set based on the location area information.

Claim 8: The communication method of claim 7, wherein the subscription information further comprises at least one of service type information or time information; wherein the determining, by the core network device, the access network device set based on the location area information comprises: determining, by the core network device, the access network device set based on the location area information and at least one of the service type information or the time information. 

Claim 10: The communication method of claim 9, wherein the subscription information further comprises at least one of service type information or time information; 

wherein the determining, by the core network device, the access network device set based on the location area information comprises: determining, by the core network device, the access network device set based on the location area information and at least one of the service type information or the time information.

Claim 9: A communication method, comprising: 

transmitting, by a terminal device, access history information or subscription information of the terminal device to a core network device, 

to cause the core network device to determine an access network device set based on the access history information or the subscription information and establish a network connection for the terminal device with each access network device in the access network device set, 

wherein the access network device set comprises at least one access network device which the terminal device has ever accessed.

Claim 11: A communication method, comprising: 

acquiring, by a terminal device, access history information or subscription information of the terminal device; and 

transmitting, by the terminal device, the access history information or the subscription information to a core network device, 
to cause the core network device to determine an access network device set based on the access history information or the subscription information and establish a network connection for the terminal device with each access network device in the access network device set, 

wherein the access network device set comprises at least one access network device which the terminal device has ever accessed. 

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘acquiring, by a terminal device, access history information or subscription information of the terminal device’ as disclosed by the instant claim into the patented claim so as to effectively reduce communication delay in wireless communication system).
Claim 10: The communication method of claim 9, further comprising: 
performing, by the terminal device, network communication based on context information received through a first access network device in the access network device set.
Claim 12: The communication method of claim 11, further comprising: 
performing, by the terminal device, network communication based on context information received through a first access network device in the access network device set. 
Claim 11: The communication method of claim 9, wherein the transmitting, by the terminal device, the access history information or the subscription information to the core network device comprises: 

transmitting, by the terminal device, the access history information or the subscription information to the core network device via an access network device which the terminal device accesses.  

Claim 13: The communication method of claim 11, wherein the transmitting, by the terminal device, the access history information or the subscription information to the core network device comprises: 

transmitting, by the terminal device, the access history information or the subscription information to the core network device via an access network device which the terminal device accesses. 

Claim 12: The communication method of claim 9, wherein the access history information comprises network statistics information of the access network device.
Claim 14: The communication method of claim 11, wherein the access history information comprises network statistics information of the access network device. 
Claim 13: The communication method of claim 12, wherein the transmitting, by the terminal device, the access history information to the core network device comprises: 

transmitting, by the terminal device, a non-access stratum (NAS) signaling request message to the core network device, wherein the NAS signaling request message carries the access history information.
Claim 15: The communication method of claim 14, wherein the transmitting, by the terminal device, the access history information to the core network device comprises: 

transmitting, by the terminal device, a non-access stratum (NAS) signaling request message to the core network device, wherein the NAS signaling request message carries the access history information.
Claim 14: The communication method of claim 12, wherein the network statistics information further comprises at least one of duration information or service type information.
Claim 16: The communication method of claim 14, wherein the network statistics information further comprises at least one of duration information or service type information.
Claim 15: The communication method of claim 9, wherein the subscription information comprises location area information.
Claim 17: The communication method of claim 11, wherein the subscription information comprises location area information. 
Claim 16: The communication method of claim 15, wherein the transmitting, by the terminal device, the subscription information to the core network device comprises: transmitting, by the terminal device, the subscription information to the core network device in an area update request message, an NAS signaling request message or an attach request message.

Claim 18: The communication method of claim 17, wherein the transmitting, by the terminal device, the subscription information to the core network device comprises: transmitting, by the terminal device, the subscription information to the core network device in an area update request message, an NAS signaling request message or an attach request message.
Claim 17: The communication method of claim 15, wherein the subscription information further comprises at least one of service type information or time information.

Claim 19: The communication method of claim 17, wherein the subscription information further comprises at least one of service type information or time information.



Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 18 of prior Patent No.: US 11,026,132 B2 to Tang, Hai. This is a statutory double patenting rejection.  (NOTE: The underlined each claimed limitation in the instant application of 17/239,084 and prior Patent No.: US 11,026,132 B2 to Tang, Hai are the invention drawn to identical subject matter below). 
Patent No.: US 11,026,132 B2 
Instant Application 17/239,084
Claim 18: A terminal device, comprising: 
a processor; and 

a memory storing instructions, which, when executed by the processor, cause the processor to execute one or more operations comprising: 

acquiring access history information or subscription information of the terminal device; and 

transmitting the access history information or the subscription information to a core network device obtained by the acquiring module, 
to cause the core network device to determine an access network device set based on the access history information or the subscription information and establish a network connection for the terminal device with each access network device in the access network device set, 

wherein the access network device set comprises at least one access network device which the terminal device has ever accessed.

Claim 20: A terminal device, comprising: 
a processor; and 

a memory storing instructions, which, when executed by the processor, cause the processor to execute one or more operations comprising: 

acquiring access history information or subscription information of the terminal device; and 

transmitting the access history information or the subscription information to a core network device obtained by the acquiring module, 
to cause the core network device to determine an access network device set based on the access history information or the subscription information and establish a network connection for the terminal device with each access network device in the access network device set,

wherein the access network device set comprises at least one access network device which the terminal device has ever accessed.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent Claim 11 recites ‘acquiring, by a terminal device, access history information or subscription information of the terminal device’ and is unclear how the terminal device is acquiring access history information or subscription information of the terminal device.
	Dependent Claims 12-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependencies on Independence Claim 11.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/0254550 A1 to Salvador et al. (Salvador), in view of Publication No.: US 2014/0293796 A1 to Jeong et al. (Jeong) as disclosed in the IDS.
As to Claim 1, Salvador discloses a communication method, comprising: 
determining, by a core network device, an access network device set, wherein the access network device set comprises at least one access network device which a terminal device has ever accessed (Fig. 2, ‘in response to the request forwarded to the MME 130 by the first eNB 110A, the MME 130 may send a UE history of the first UE 122 to the eNB 110A. For example, the first MME 130 may send the UE history to the eNB 110A in an initial context setup request message to the eNB 110A. For example, the initial context setup request message received by the eNB 110A may be that which is defined in the 3GPP specification TS 23.401.  The UE history may include a cell id of the cell in order to identify the cell. The UE history may include an amount of time the UE stayed connected to the cell. The UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE’, ¶s 0055 and 0058; see also ¶ 0006).
Salvador does not expressly disclose establishing, by the core network device, a network connection for the terminal device with each access network device in the access network device set.
However, Jeong discloses establishing, by the core network device, a network connection for the terminal device with each access network device in the access network device set (‘referring to Fig. 3, a core network node, for example, a PCRF 340 informs a RAN node 310, through a control plane message, of a whether congestion information marking (that is, congestion notification) is required (congestion information marking application information) when an EPS bearer (or PDN connection) is generated. For example, as illustrated in Fig. 3, the PCRF 340 transmits an IP Connectivity Access Network (CAN) modification message including a congestion information marking application field (CN needed Information Element (IE)) to a GW 330 in operation S310 and the GW 330 transmits a bearer generation request message (create bearer request) including the congestion information marking application field (CN needed IE) to an MME 320 in operation S320. Thereafter, the MME 320 transmits a bearer setup request message (bearer setup request) including the CN needed IE or an initial context setup request message (initial context setup request) to the RAN node 310 in operation S330’, ¶ 0081).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘establishing, by the core network device, a network connection for the terminal device with each access network device in the access network device set’ as disclosed by Jeong into Salvador so as to effectively control congestion in wireless communication system, Jeong ¶ 0006. 
As to Claim 2, Salvador further discloses transmitting, by the core network device, a network connection request message to each access network device, to cause each access network device to establish the network connection with the terminal device based on the network connection request message (‘in step S320, the MME 130 may send the UE history of the first UE 122 to the first eNB 110A. For example, in response to the request received at the MME 130 from the first eNB 110A in step S320, the MME 130 may send a UE history of the first UE 122 to the eNB 110A. For example, the MME 130 may send the UE history to the eNB 110A in an initial context setup request message to the eNB 110A. For example, the initial context setup request message received by the eNB 110A may be that which is defined in the 3GPP specification TS 23.401. The contents of the UE history may be the same as those discussed above with reference to Fig. 2. A plurality of UE histories corresponding to the UEs connected to the communications network 100 may be stored at the MME 130, for example, in the memory unit 156 of the MME 130. After receiving the connection request in step S315, the MME 130 may identify the UE history corresponding to the UE indicated in the connection request’, ¶ 0077).
	As to Claim 3, Salvador does not expressly discloses transmitting, by the core network device, context information to each access network device, to cause the terminal device to communicate with a network through the context information.
	However, Jeong discloses transmitting, by the core network device, context information to each access network device, to cause the terminal device to communicate with a network through the context information (‘when the UE corresponds to a roaming user, the MME 2530 determines an SCI or a QCI range to be classified as being unattended based on a contract relation with a home operator of the roaming user and the received subscription level in operation S2520. The SCI/QCI range determined for the UE is inserted into an initial UE context setup request message which configures context information of the UE in the ENB and then transmitted to the ENB 2520 in operation S2525’, ¶ 0165).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmitting, by the core network device, context information to each access network device, to cause the terminal device to communicate with a network through the context information’ as disclosed by Jeong into Salvador so as to effectively control congestion in wireless communication system, Jeong ¶ 0006. 
As to Claim 4, Salvador further discloses acquiring, by the core network device, access history information or subscription information of the terminal device (‘referring to Fig. 2, in step S210, the first eNB 110A receive a UE history from the MME 130. For example, once the first UE 122 enters a coverage area of the first eNB 110A and sends a request to connect to the first eNB 110A, the request may be received at the first eNB 110A and forwarded by the first eNB 110A to the MME 130 in accordance with known procedures’, ¶ 0055); and 
determining, by the core network device, the access network device set based on the access history information or the subscription information (‘in step S250, the first eNB 110A may send the updated UE history to the MME 130. For example, when the first UE 122 indicates to the first eNB 110A that the first UE 122 is participating in an intra-RAT HO event which will result in the first UE 122 being handed over to a cell of a different eNB, the first eNB 110A may send the updated UE history to the MME 130 as part of the HO process. For example, the first eNB 110A may send the UE history to the MME 130 in a UE context release complete message to the MME 130. For example, the UE context release complete message used by the first eNB 110A may be that which is defined in the 3GPP specification TS 23.401’, ¶ 0073).
As to Claim 5, Salvador further discloses receiving, by the core network device, the access history information or the subscription information from the terminal device; or receiving, by the core network device, the access history information from the access network device which the terminal device accesses (‘in step S250, the first eNB 110A may send the updated UE history to the MME 130. For example, when the first UE 122 indicates to the first eNB 110A that the first UE 122 is participating in an intra-RAT HO event which will result in the first UE 122 being handed over to a cell of a different eNB, the first eNB 110A may send the updated UE history to the MME 130 as part of the HO process. For example, the first eNB 110A may send the UE history to the MME 130 in a UE context release complete message to the MME 130. For example, the UE context release complete message used by the first eNB 110A may be that which is defined in the 3GPP specification TS 23.401’, ¶ 0073).
As to Claim 6, Salvador further discloses acquiring, by the core network device, location information of the terminal device (‘for example, using the information included in the UE history of the first UE 122, the first eNB 110A may determine attributes of the first UE 122 including a location of the first UE 122 within a cell and a mobility of the first UE 122. The location and mobility of a UE, together, may be characterized as an activity type of the UE. At each eNB, each UE may be determined by the eNB to have an intra-RAT activity type and an IRAT activity type’, ¶ 0061); and 
determining, by the core network device, the access history information based on a network topology diagram and the location information of the terminal device (‘for example, using the information included in the UE history of the first UE 122, the first eNB 110A may determine attributes of the first UE 122 including a location of the first UE 122 within a cell and a mobility of the first UE 122. The location and mobility of a UE, together, may be characterized as an activity type of the UE. At each eNB, each UE may be determined by the eNB to have an intra-RAT activity type and an IRAT activity type’, ¶ 0061).
As to Claim 7, Salvador further discloses wherein the access history information comprises network statistic information of the access network device (‘the UE history may include a cell id of the cell in order to identify the cell. The UE history may include an amount of time the UE stayed connected to the cell. The UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE. Consequently, if the UE sends a series of consecutive connection requests for the same cell, a series of consecutive entries for the same cell may appear in the UE history’, ¶ 0058); 
wherein the determining, by the core network device, the access network device set based on the access history information comprises: determining, by the core network device, the access network device set based on the network statistics information (‘for example, in accordance with known methods, during IRAT HO events, the MME 130 may receive S1 release or S1 HO messages indicating that i) a UE wishes complete a HO operation by switching to, for example, one of the first and second eNBs 110A and 110B from a cell of another RAT type; or ii) a UE wishes complete a HO operation by switching from, for example, one of the first and second eNBs 110A and 110B to a cell of another RAT type. Using the S1 release and/or S1 HO messages received at the MME 130 in connection with the IRAT HO events involving a particular UE, the MME 130 can make an entry, in the IRAT information of the UE history for that UE, for each cell that is either the origin (i.e., the cell being switched from) of an IRAT HO operation or the target (i.e., the cell being switched to) of an IRAT HO operation’, ¶ 0060).
As to Claim 8, Salvador further discloses wherein the network statistics information further comprises at least one of duration information or service type information (‘the UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE. Consequently, if the UE sends a series of consecutive connection requests for the same cell, a series of consecutive entries for the same cell may appear in the UE history’, ¶ 0058).
As to Claim 9, Salvador further discloses wherein the subscription information comprises location area information (‘for example, using the information included in the UE history of the first UE 122, the first eNB 110A may determine attributes of the first UE 122 including a location of the first UE 122 within a cell and a mobility of the first UE 122. The location and mobility of a UE, together, may be characterized as an activity type of the UE. At each eNB, each UE may be determined by the eNB to have an intra-RAT activity type and an IRAT activity type’, ¶ 0061); 
wherein the determining, by the network device, the access network device set based on the subscription information comprises: determining, by the core network device, the access network device set based on the location area information (‘in step S320, the MME 130 may send the UE history of the first UE 122 to the first eNB 110A. For example, in response to the request received at the MME 130 from the first eNB 110A in step S320, the MME 130 may send a UE history of the first UE 122 to the eNB 110A. For example, the MME 130 may send the UE history to the eNB 110A in an initial context setup request message to the eNB 110A’, ¶ 0077).
As to Claim 10, Salvador further discloses wherein the subscription information further comprises at least one of service type information or time information (‘the UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE. Consequently, if the UE sends a series of consecutive connection requests for the same cell, a series of consecutive entries for the same cell may appear in the UE history’, ¶ 0058); 
wherein the determining, by the core network device, the access network device set based on the location area information comprises: 
determining, by the core network device, the access network device set based on the location area information and at least one of the service type information or the time information (‘in step S320, the MME 130 may send the UE history of the first UE 122 to the first eNB 110A. For example, in response to the request received at the MME 130 from the first eNB 110A in step S320, the MME 130 may send a UE history of the first UE 122 to the eNB 110A. For example, the MME 130 may send the UE history to the eNB 110A in an initial context setup request message to the eNB 110A’, ¶ 0077).

10.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/02544356 A1 to Jeong et al. (Jeong), in view of Publication No.: US 2014/0254550 A1 to Salvador et al. (Salvador) as disclosed in the IDS.
As to Claims 11 and 20, Jeong discloses a terminal device, comprising: 
a processor (Fig. 11, ‘controller 1103’); and 
a memory storing instructions, which, when executed by the processor, cause the processor to execute one or more operations comprising: 
acquiring, by a terminal device, access history information or subscription information of the terminal device (Fig. 2, ‘acquiring at least one of subscription class information of a User Equipment (UE) user and type information of an application or content; determining whether a congestion situation has occurred in the RAN; and controlling traffic for the UE based on the acquired information, if the congestion situation has occurred in the RAN’, ¶ 0010); and
 transmitting, by the terminal device, the access history information or the subscription information to a core network device, to cause the core network device to determine an access network device set based on the access history information or the subscription information and establish a network connection for the terminal device with each access network device in the access network device set (‘referring to Fig. 2, in step 201, a UE 200 sends a registration request message (for example, an attach request message, a Tracking Area Update (TAU) request message or the like) to an MME 400 via an eNB 300. In step 203, the MME 400 receives subscription information (for example, a user's subscription class, subscription data including UE priority or a premium user flag, or the like) from an HSS 500. The premium user flag may indicate whether a certain user is a user of the top class among the user subscription classes which are distinguished depending on subscription data (service subscription plan) of each user’, ¶ 0046). 
Jeong does not expressly discloses wherein the access network device set comprises at least one access network device which the terminal device has ever accessed.
However, Salvador discloses wherein the access network device set comprises at least one access network device which the terminal device has ever accessed (Fig. 2, ‘in response to the request forwarded to the MME 130 by the first eNB 110A, the MME 130 may send a UE history of the first UE 122 to the eNB 110A. For example, the first MME 130 may send the UE history to the eNB 110A in an initial context setup request message to the eNB 110A. For example, the initial context setup request message received by the eNB 110A may be that which is defined in the 3GPP specification TS 23.401.  The UE history may include a cell id of the cell in order to identify the cell. The UE history may include an amount of time the UE stayed connected to the cell. The UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE’, ¶s 0055 and 0058; see also ¶ 0006).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the access network device set comprises at least one access network device which the terminal device has ever accessed’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
As to Claim 12, Jeong further discloses performing, by the terminal device, network communication based on context information received through a first access network device in the access network device set (‘in step 205, upon receiving the subscription data, the MME 400 sends an initial context setup message for setting up a context related to the UE 200 and a registration accept message, to the eNB 300. The initial context setup message includes a premium user frame or a UE priority included in the received subscription data’, ¶ 0047).  
As to Claim 13, Jeong further discloses transmitting, by the terminal device, the access history information or the subscription information to the core network device via an access network device which the terminal device accesses (‘referring to Fig. 2, in step 201, a UE 200 sends a registration request message (for example, an attach request message, a Tracking Area Update (TAU) request message or the like) to an MME 400 via an eNB 300. In step 203, the MME 400 receives subscription information (for example, a user's subscription class, subscription data including UE priority or a premium user flag, or the like) from an HSS 500. The premium user flag may indicate whether a certain user is a user of the top class among the user subscription classes which are distinguished depending on subscription data (service subscription plan) of each user’, ¶ 0046).
As to Claim 14, Jeong does not expressly disclose wherein the access history information comprises network statistics information of the access network device.
However, Salvador discloses wherein the access history information comprises network statistics information of the access network device (‘for example, in accordance with known methods, during IRAT HO events, the MME 130 may receive S1 release or S1 HO messages indicating that i) a UE wishes complete a HO operation by switching to, for example, one of the first and second eNBs 110A and 110B from a cell of another RAT type; or ii) a UE wishes complete a HO operation by switching from, for example, one of the first and second eNBs 110A and 110B to a cell of another RAT type. Using the S1 release and/or S1 HO messages received at the MME 130 in connection with the IRAT HO events involving a particular UE, the MME 130 can make an entry, in the IRAT information of the UE history for that UE, for each cell that is either the origin (i.e., the cell being switched from) of an IRAT HO operation or the target (i.e., the cell being switched to) of an IRAT HO operation’, ¶ 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the access history information comprises network statistics information of the access network device’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
As to Claim 15, Jeong does not expressly disclose transmitting, by the terminal device, a non-access stratum (NAS) signaling request message to the core network device, wherein the NAS signaling request message carries the access history information.
However, Salvador discloses transmitting, by the terminal device, a non-access stratum (NAS) signaling request message to the core network device, wherein the NAS signaling request message carries the access history information (‘in step S315, the MME 130 may receive a service request from the first eNB 110A. For example, once the first UE 122 enters a coverage area of the first eNB 110A, the first UE 122 may send a request to connect to the first eNB 110A. The request to connect may be, for example a Non-Access Stratum: service request as defined by 3GPP specification TS 23.401. The request may be received at the first eNB 110A and forwarded by the first eNB 110A to the MME 130 in accordance with known procedures’, ¶ 0076).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmitting, by the terminal device, a non-access stratum (NAS) signaling request message to the core network device, wherein the NAS signaling request message carries the access history information’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
As to Claim 16, Jeong does not expressly disclose wherein the network statistics information further comprises at least one of duration information or service type information.
However, Salvador discloses wherein the network statistics information further comprises at least one of duration information or service type information (‘the UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE. Consequently, if the UE sends a series of consecutive connection requests for the same cell, a series of consecutive entries for the same cell may appear in the UE history’, ¶ 0058).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the network statistics information further comprises at least one of duration information or service type information’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
	As to Claim 17, Jeong does not expressly disclose wherein the subscription information comprises location area information.
However, Salvador discloses wherein the subscription information comprises location area information (‘for example, using the information included in the UE history of the first UE 122, the first eNB 110A may determine attributes of the first UE 122 including a location of the first UE 122 within a cell and a mobility of the first UE 122. The location and mobility of a UE, together, may be characterized as an activity type of the UE. At each eNB, each UE may be determined by the eNB to have an intra-RAT activity type and an IRAT activity type’, ¶ 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the subscription information comprises location area information’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
As to Claim 18, Jeong does not expressly disclose transmitting, by the terminal device, the subscription information to the core network device in an area update request message, an NAS signaling request message or an attach request message.
However, Salvador discloses transmitting, by the terminal device, the subscription information to the core network device in an area update request message, an NAS signaling request message or an attach request message (‘in step S315, the MME 130 may receive a service request from the first eNB 110A. For example, once the first UE 122 enters a coverage area of the first eNB 110A, the first UE 122 may send a request to connect to the first eNB 110A. The request to connect may be, for example a Non-Access Stratum: service request as defined by 3GPP specification TS 23.401. The request may be received at the first eNB 110A and forwarded by the first eNB 110A to the MME 130 in accordance with known procedures’, ¶ 0076).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmitting, by the terminal device, the subscription information to the core network device in an area update request message, an NAS signaling request message or an attach request message’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 
As to Claim 19, Jeong does not expressly disclose wherein the subscription information further comprises at least one of service type information or time information.
However, Salvador discloses wherein the subscription information further comprises at least one of service type information or time information (‘the UE history may include HO parameters used when the UE was connected to the cell including, for example, the hysteresis value used, the offset value used and/or the TTT value used. The UE history may also include HO event time stamps. For example, the HO event time stamp may indicate a point in time when an HO event resulting in the UE being handed over to a new cell was initiated. Further, the UE history may include an entry corresponding to each connection request sent from the UE. Consequently, if the UE sends a series of consecutive connection requests for the same cell, a series of consecutive entries for the same cell may appear in the UE history’, ¶ 0058).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the subscription information further comprises at least one of service type information or time information’ as disclosed by Salvador into Jeong so as to effectively handle handovers in wireless communication system, Salvador ¶ 0006. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463